Title: From John Adams to Samuel Adams, 7 December 1778
From: Adams, John
To: Adams, Samuel


     
      My dear Sir
      Passy Decr 7 1778
     
     On the 21 May, I wrote you a very long Letter, on the Subject of foreign Affairs in general, and particularly in this Country: on the 28 July, I wrote you another lengthy Letter, on the 7 August I wrote you again in answer to yours of 21 June, which is all I have ever received from you, on the 27 November I wrote you again. I hope Some of these have reached you, but So many Vessells have been taken that I fear Some have miscarried.
     I wish I could unbosom myself to you without Reserve, concerning the State of Affairs here, but you know the danger. The two Passions of Ambition and Avarice, which have been the Bane of Society and the Curse of human Kind, in all ages and Countries, are not without their Influence upon our Affairs here, but I fancy the last of the two has done the most Mischief. Where the Carcass is there the Crows will assemble, and you and I have had too much Experience of the Greediness with which the Loaves and Fishes were aimed at under the old Government, and with which the Continental Treasury has been Sought for under the new, to expect that the Coffers of the American Banker here, would not make Some Mens Mouths Water. This appetite for the Bankers Treasure, I take to have been the Source of most of the Altercations and Dissentions here.
     
     Your old Friend is a Man of Honour and Integrity, altho to be very frank and very impartial, he cannot, easily at all Times any more than your humble servant govern his Temper, and he has some Notions of Elegance Rank and Dignity that may be carried rather too far. He has been of opinion that the public Money has been too freely issued here, and has often opposed. The other you know personally, and that he loves his Ease, hates to offend, and seldom gives any Opinion untill obliged to do it. I know also and it is necessary you should be informed, that he is overwhelmed with a Correspondence from all Quarters, most of them upon trifling subjects, and in a more trifling Style; with unmeaning Visits from Multitudes of People, chiefly from the Vanity of Having it to say that they have Seen him. There is another Thing which I am obliged to mention, there are So many private Families, Ladies and Gentlemen that he visits So often, and they are So fond of him that he cannot well avoid it, and So much Intercourse with Academicians, that all these Things together keep his Mind in Such a constant State of Dissipation, that if he is left alone here, the public Business, will Suffer in a degree beyond Description, provided our Affairs are continued upon the present footing.
     If indeed you take out of his Hands the public Treasury, and the Direction of the Frigates and continental Vessells that are sent here and all Commercial affairs, and intrust them to Persons to be appointed by Congress, at Nantes and Bourdeaux, I should think it would be best to have him here alone, with such a secretary as you can confide in, but if he is left here alone, even with such a secretary, and all maritime and Commercial and pecuniary as well as political affairs, are left in his Hands, I am perswaded, that France and America both will have Reason to repent it. He is not only so indolent that Business will be neglected: but you know that altho he has as determined a soul as any Man, yet it is his constant Policy, never to say Yes or no decidedly, but when he cannot avoid it: and it is certain, in order to preserve the Friendship between the two Countries your Minister here must upon some occasions speak freely and without Reserve, preserving Decency and Politeness at the same Time.
     Both he and the other Colleague, were I am sorry to say it, in a constant opposition to your old Friend; and this Misunderstanding was no secret, at Court, in the City, or in the seaport Towns, either to French, English or Americans, and this was carried So far, that Insinuations, I have been told have been made at Court against your old Friend, not by Either of his Colleagues, that I have ever heard, but probably by somebody or other emboldened by and taking Advantage of the Misunderstanding among the three, that he was too friendly to the English, too much attached to Ld. Shelbourne, and even that he corresponded with his Lordship and communicated Intelligence to him. This whoever suggested it, I am perfectly confident was a cruel Calumny, and could not have made an Impression if the Colleagues had contradicted it, in the manner that you and I should have done. You and I had opportunity to know his invariable Attachment to our Cause long before Hostilities commenced, and I have not a Colour of Ground for Suspicion, that from that Time to this he has deviated an Iota from the Cause of his Country in Thought, Word, or Deed. When he left England or soon after, he wrote a Letter of mere Compliment to his Lordship, a mere Card to bid him farewell, and received such another in Return, which he assures me are all the Letters that ever passed between them, and I have not a doubt of the Truth of it.
     The other Gentleman whom you know, I need not Say much of—You know his Ambition his Desire of making a Fortune and of promoting his Relations. You also know his Art and his Enterprise. Such Characters are often usefull, altho always to be carefully watched and controuled, especially in such a Government as ours.
     There has been so much said in America, and among Americans here, about his making a Fortune by Speculating in English Funds, and by private Trade that it is saying nothing new to mention it. Our Countrymen will naturally desire to know if it is true, and it will be expected of me that I should say something of it. I assure you I know nothing about it. An intimate Friend of his, who recommended, the Major to you, certainly Speculated largely in the Funds, from whence the suspicion arose that, the other was concernd with him, but I know of no Proof that he was. Combinations, Associations, Copartnerships in Trade have been formed here, in which he and his Brothers are supposed to be connected, but I know nothing more than you do about them. But supposing it was proved that he speculated and traded, the Question is whether it was justifiable. Neither you nor I Should have done it, most certainly. Nor would it have been forgiven or excused in either of Us. Whoever makes Profits in public Life, neither of Us must be the Man. But does not prove it unlawful in him. If he did not employ the public Money, nor so much of his Time as to neglect the public Business, where is the Harm? That is the Question. And it ought to be remembered, that he was here a long Time, not as Ambassador, Envoy, Commissioner, Minister, or in any other Trust or Character from Congress, but merely as an Agent for the Committees of Commerce and Correspondence.
     Some of the Gentlemen of Character, who are now in America from this Country, particularly the Minister and Consul, although their Characters are very good, it is to be feared, have had Prejudices insinuated into them, against your old Correspondent. I am extreamly Sorry for this, because I think it is against a worthy Character, and because it will be likely to have unhappy Effects both with you and abroad.
     The other Gentleman, whose Consolation, when left out by his first Constituents was that he stood well with the Body to which he was sent, consoled himself also, when recalled by that Body, with the thought that he was esteemd by that Court, where he had resided. This no doubt will be displayed in all its variegated Colours. The Letter from the Minister, expressing high Esteem, the Present from an higher Personage, and above all the Fleet and the Magnificence that accompanied it, will be all repeated and rung in Changes in order to magnify Merit. Yet I am Sorry to see in the Newspapers such Expressions as these Mr.——“ who was the principal Negociator”—such Expressions if true, ought not to be used, because they have only a Tendency to occasion Division and Animosity, and cannot do any Good. But there is Cause to doubt the Justice of them. In short I think upon an Examination of the Treaties and a Comparason of them with the Treaties and Instructions sent from Congress, I think it is probable that there was not much Discussion in the Case. I wish with all my Heart there had been more.
     This Letter is not so free as I wish to write you, but still it is too free, to be used without Discretion. You will use it accordingly only for the public Good. Knowing the Animosity that has been in two against me here, which I believe to have been carried unwarrantable Lengths, knowing the Inveteracy of many subaltern and collateral Characters, which I think is injurious, to the Individual as much as the Public, and knowing that you will have these Things in Contemplation and much at Heart I have said thus much of my sentiments upon these subjects which I hope will do no Harm.
     Believe me to be your Friend
     
      John Adams
     
    